Name: 92/252/EEC: Decision of the European Parliament of 8 April 1992 granting discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1990 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-05-13

 Avis juridique important|31992D025292/252/EEC: Decision of the European Parliament of 8 April 1992 granting discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1990 financial year Official Journal L 127 , 13/05/1992 P. 0025 - 0025DECISION OF THE EUROPEAN PARLIAMENT of 8 April 1992 granting discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1990 financial year (92/252/EEC)THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the first ACP-EEC LomÃ © Convention (1), - having regard to the balance sheets and administrative accounts of the fourth, fifth and sixth European Development Funds for the 1990 financial year [COM (91) 0132], - having regard to the report of the Court of Auditors for the 1990 financial year, and the replies of the institutions (2), - having regard to the recommendation of the Council of 16 March 1992 concerning the granting of this discharge (C3-0115/92), - whereas the Treaty of 22 July 1975 empowers the European Parliament to grant discharge in respect of the financial management of the Community, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A3-0113/92), 1. Grants discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1990 financial year on the basis of the following amounts: revenue: ECU 12 427 000 payments: ECU 193 957 000 2. Records its observations in the resolution which forms part of this decision; 3. Instructs its President to forward this decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series). Done at Strasbourg, 8 April 1992. The Secretary-General The President Enrico VINCI Dr Egon KLEPSCH (1) OJ No L 25, 30. 1. 1976. (2) OJ No C 324, 13. 12. 1991.